

115 HR 1835 IH: Prohibition of United Nations Taxation Act
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1835IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Mooney of West Virginia introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit United States voluntary and assessed contributions to the United Nations if the United
			 Nations imposes any tax or fee on any United States person or continues to
			 develop or promote proposals for such a tax or fee.
	
 1.Short titleThis Act may be cited as the Prohibition of United Nations Taxation Act. 2.FindingsThe Congress finds that—
 (1)in 1948, the average United States family with children paid only three percent of its income in Federal taxes;
 (2)in 2015, the average American paid almost 20 percent of its income in Federal taxes; (3)United Nations officials have made numerous and repeated proposals to provide financing for the United Nations outside the scrutiny of member states of the United Nations, including borrowing from international financial institutions, assuming control of bonds issued by member states, and imposing taxes on an extensive range of transactions, goods, and services;
 (4)the 1994 Human Development Report of the United Nations Development Program stated that it is appropriate that the proceeds of an international tax be devoted to international purposes and be placed at the disposal of international institutions.;
 (5)on January 14, 1996, United Nations Secretary General Boutros Boutros-Ghali stated that an international tax would mean that he would not be under the daily financial will of the member states.;
 (6)the 2012 World Economic and Social Survey of the United Nations Department of Economic and Social Affairs examined the feasibility of new financing, specifically examining two sources: taxes levied on international transactions and/or taxes that are internationally concerted … and revenues from global resources.;
 (7)each year the United States gives approximately $8 billion in mandatory payments and voluntary contributions to the United Nations and its affiliated organizations;
 (8)the United Nations and its organizations are replete with mismanagement, waste, corruption, and inefficiency, which cost United States taxpayers millions of dollars each year;
 (9)the power to tax is an attribute of sovereignty; (10)the United Nations does not have the attributes of sovereignty and is not a sovereign power; and
 (11)the United Nations has no legal authority to impose taxes on United States citizens. 3.Prohibitions regarding taxation and borrowing (a)Prohibition on imposition of global taxation or multilateral bank borrowingThe United States shall not pay any voluntary or assessed contribution to the United Nations or any of its specialized or affiliated agencies (including the United Nations Development Program) if the United Nations—
 (1)attempts to implement or impose any taxation or fee on any United States person; or (2)attempts to borrow funds from the International Bank for Reconstruction and Development (commonly referred to as the World Bank), the International Monetary Fund, or any other similar or regional international financial institution.
 (b)Prohibition on continued development and promotion of global taxation proposalsThe United States shall not pay any voluntary or assessed contribution to the United Nations or any of its specialized or affiliated agencies (including the United Nations Development Program) unless the President certifies in writing to the Congress not less than 15 days before such payment that the United Nations or any of its specialized or affiliated agencies is not engaged in any effort to develop, advocate, promote, or publicize any proposal concerning taxation or fees on any United States person in order to raise revenue for the United Nations or any of its specialized or affiliated agencies.
 (c)Statutory constructionPayments prohibited under this Act include any disbursement to the United Nations or to any of its specialized or affiliated agencies pursuant to any obligation agreed to by the United States on or before the date of the enactment of this Act.
 4.DefinitionsAs used in this Act: (1)PersonThe term person has the meaning given such term in section 7701(a)(1) of the Internal Revenue Code of 1986 (26 U.S.C. 7701(a)(1)).
 (2)Taxation or fees on any United States personThe term taxation or fees on any United States person includes any tax or fee assessed against any United States person on a per capita basis or on a transaction or user basis, including any tax or fee on international air travel, foreign exchange transactions, the mails, or extraction or use of natural resources.
 5.Effective dateThis Act shall take effect on the date of the enactment of this Act. 